DIAMANTIS, Judge.
We affirm Stephen Marco Morris’s convictions and sentences for two counts of dealing in stolen property; however, we reverse the imposition of a special condition of Morris’s probation which required him to pay $60 to First Step of Volusia County because this condition was not orally pronounced at sentencing, see Shaddix v. State, 599 So.2d 269 (Fla. 1st DCA 1992), and because the trial court failed to reference the statutory authority for the imposition of such costs. See Gedeon v. State, 636 So.2d 178 (Fla. 5th DCA 1994); Thomas v. State, 633 So.2d 1122 (Fla. 5th DCA 1994), rev. denied, 640 So.2d 1109 (Fla.1994). This reversal is without prejudice to the state to seek reimposition of such costs after Morris has been given adequate notice and opportunity to be heard on the matter. See Williams v. State, 580 So.2d 326 (Fla. 5th DCA 1991). If the trial court does reimpose such costs on remand, the trial court shall reference the statutory authority for the imposition of such costs.
AFFIRMED in part; REVERSED in part; REMANDED.
HARRIS, C.J., and PETERSON, J„ concur.